Title: To Thomas Jefferson from Richard Curson, 11 May 1784
From: Curson, Richard
To: Jefferson, Thomas



Dr. Sir
Baltimore 11 May 1784.

The Wine from Mr. Stenson, hope reached you in safety, agreeable to the inclosed Bill. A Violent pain in my Head, for some days past, has depriv’d me noticing sooner, your obliging favor of the 25 Ulto.
The intelligence therein, did not a little astonish me; that one of your goodness of Heart should be taken in, by so worthless a Wretch.
The Letter &c. I sent you by Major Gamble, he took great pains to Permit his sending it on, which would have Occasioned his Visit much shorter, had I carelessly done so.
The tenderness he experienced at my House, I attribute to my Escape having lost nothing very considerable. His last Efforts to procure a Gold Watch, and two Valuable Horses &c. to proceed on. But I discovered such an extravagant turn, with the caution you gave me, I refused him, which caus’d some little difference between  us. He press’d hard, my writing his pretended Father, but I declin’d it. Never saw a piece of Roguery so compleatly carried on, by one who Effected the Fool.
I understand he took his route to Philadelphia, by Water, being plentifully provided with Stores &c. Gratis.
I beg you will not regard the remittances you expect, and as I had equal pleasure with you in the performance of this business, I am very desirous of being a sharer with you in the loss, assuring you I am with great Respect Dr. Sir Your most Obedt. Servt.,

Richard Curson

